           Case 1:19-mc-00051-EGS Document 10 Filed 05/21/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 IN THE MATTER OF THE
 APPLICATION OF WP COMPANY LLC
 d/b/a THE WASHINGTON POST FOR                          Misc. Action No. 19-0051 (EGS)
 ACCESS TO CERTAIN SEALED COURT
 RECORDS



       MICHAEL T. FLYNN’S RESPONSE TO MOTION FOR PUBLIC ACCESS
                   TO CERTAIN SEALED COURT RECORDS


       Lt. General (Ret.) Michael T. Flynn, by and through his undersigned counsel, respectfully

opposes, in part, the Washington Post’s motion to unseal redacted portions of court records filed

in United States v. Michael T. Flynn, 17-cr-232-EGS (D.D.C.) insofar as those redactions protect

personally identifying information, such as social security numbers and home addresses, as well

as sensitive military service records of individuals.

       First, General Flynn opposes the Washington Post’s motion to unseal Defendant’s

Memorandum in Aid of Sentencing and Exhibits [ECF No. 50]. These materials contain

personally identifying information of General Flynn and individuals who submitted letters to the

Court to provide the Court with their personal accounts of his character and service to his

country.

       Second, General Flynn opposes establishing a process for ongoing reevaluation of the

redactions of personally identifying information in the Defendant’s Memorandum in Aid of

Sentencing and Exhibits because the nature of these materials and the basis for redacting them

will not change over time.




                                                  1
         Case 1:19-mc-00051-EGS Document 10 Filed 05/21/19 Page 2 of 7



       General Flynn does not have sufficient information to evaluate the basis and cause for the

Government’s redactions in the other court records that the Washington Post has requested that

the Court unseal, some of which General Flynn and his counsel have never seen in unredacted

form [ECF Nos. 48-1, 48-2, 51-1]. As a result, while he favors maximum transparency

concerning records related to his case that do not involve personally identifying information of

individuals, General Flynn takes no position with respect to the Washington Post’s request to

release unredacted versions of those court records submitted by the Government.

I.     Background

       On December 1, 2017, General Flynn entered a pre-indictment guilty plea to one count of

violating 18 U.S.C. §1001 and entered into a cooperation agreement with the Government. After

more than a year of extensive cooperation pursuant to that agreement, in addition to his extensive

pre-plea cooperation with the Government, the Court scheduled General Flynn’s sentencing

hearing on December 18, 2018. In connection with that hearing, General Flynn and the

Government filed several documents with the Court to aid the Court’s sentencing decision.


       On April 12, 2019, the Washington Post moved to unseal four documents filed by the

parties in connection with General Flynn’s sentencing:


           1. The Addendum to the Government’s Memorandum in Aid of Sentencing [ECF
              No. 48-1], provided to the Court without redactions and filed partially under seal
              on December 4, 2018;

           2. Addendum to the Government’s Memorandum in Aid of Sentencing [ECF No.
              48-2], provided to the Defendant with redactions and filed partially under seal on
              December 4, 2018;

           3. Defendant’s Memorandum in Aid of Sentencing and Exhibits [ECF No. 50], filed
              partially under seal on December 11, 2018; and

           4. A January 24, 2017 memorandum drafted by former FBI Deputy Director Andrew
              McCabe (“McCabe Memorandum”) and a Form FD-302 of an interview with


                                                2
         Case 1:19-mc-00051-EGS Document 10 Filed 05/21/19 Page 3 of 7



               former FBI Deputy Assistant Director Peter Strzok (“Strzok 302”), filed partially
               under seal on December 12, 2018 [ECF No. 51-1].

       The Washington Post further asked the Court to establish a process for ongoing

reevaluation of any remaining redactions.


       On May 14, 2019, the Government opposed, in part, the Washington Post’s April 12,

2019 motion. The Government recognized that certain changes in circumstances warranted

disclosure of less-redacted versions of three records that the Washington Post requested the

Court to unseal: the two versions of the Government’s Memorandum in Aid of Sentencing, the

McCabe Memorandum, and the Strzok 302 [ECF Nos. 48-1, 48-2, 51-1]. Accordingly, the

Government moved for leave to file these less-redacted documents with the Court. On May 16,

2019, the Court granted the Government’s motion, and these documents are now available on the

public docket. The Government maintains that there is a “compelling interest” for the remaining

redactions in those materials. Gov’t Memo at 1. With respect to the Defendant’s Memorandum

in Aid of Sentencing, the Government states that, “[t]o the extent the defendant continues to

assert that his sentencing memorandum and exhibits should remain partially sealed, the

government has no objection to his request.” Id. at 4.


       Finally, the Government opposed establishing an ongoing process for reevaluating

remaining redactions and, alternatively, did “not oppose” holding this motion “in abeyance until

[General Flynn’s] sentencing hearing.” Id. at 1-2.


II.    Argument

       The Defendant’s Memorandum in Aid of Sentencing and Exhibits should remain partially

sealed. These redactions are necessary and narrowly-tailored to protect the privacy interests of

General Flynn and some of the 50 individuals who submitted letters of support for the Court’s


                                                 3
          Case 1:19-mc-00051-EGS Document 10 Filed 05/21/19 Page 4 of 7



review and consideration in connection with sentencing. Further, those redactions should not be

subject to an ongoing reevaluation process because the nature of those materials, and the basis

for redacting personally identifying information, will not change over time.


         A.     The Washington Post is Not Entitled to Unsealing of Defendant’s
                Memorandum in Aid of Sentencing and Exhibits

         While generally there is a presumptive right of access to court records, this right is not

absolute. See Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597-98 (1978). Courts have broad

discretion to deny public access to court records to protect an individual’s privacy interests. See

Fed. R. Crim. P. 49.1(a); McConnell v. Fed. Election Comm'n, 251 F. Supp. 2d 919 (D.D.C.

2003).


         In this case, Exhibits A and B to the Defendant’s Memorandum in Aid of Sentencing

contain redactions for the personally identifying information and other sensitive information

relating to General Flynn and authors of letters of support, including home addresses, email

addresses, social security numbers, phone numbers, and sensitive military service information

regarding current and former military personnel. The privacy interest in these redactions has not

changed since the Court approved General Flynn’s request to partially file these materials under

seal in December 2018. At that time, General Flynn proposed very limited redactions of

personally identifying information. As a result, the redactions are narrowly tailored to serve a

compelling interest in protecting individuals’ personal privacy.


         Almost all of the redactions are required under Federal Rule of Criminal Procedure 49.1.

See Fed. R. Crim. P. 49.1(a) (requiring redaction of social-security numbers, taxpayer-

identification numbers, birth dates, names of minors, financial-account numbers, and home

addresses). The remaining redactions consist of phone numbers and sensitive military service


                                                   4
         Case 1:19-mc-00051-EGS Document 10 Filed 05/21/19 Page 5 of 7



details 1 regarding General Flynn and individuals who chose to submit letters to the Court

providing their personal account of General Flynn’s character and service to his country during

his 33-year military career. This information presents similarly compelling privacy concerns.

See, e.g., Albino v. United States, 93 Fed. Cl. 405, 411 (2010) (sealing of military records);

McConnell v. Fed. Election Comm'n, 251 F. Supp. 2d 919, 947 (D.D.C. 2003) (sealing of phone

numbers, fax numbers, bank account and credit card information, e-mail addresses, and general

mailing addresses); Opperman v. Path, Inc., No. 13-CV-00453-JST, 2017 WL 1036652, at *4

(N.D. Cal. Mar. 17, 2017) (sealing of phone numbers, e-mail addresses, and social media

accounts). Therefore, the Washington Post’s request to unseal with respect to the Defendant’s

Memorandum in Aid of Sentencing and Exhibits should be denied.


       B.      The Washington Post is Not Entitled to an Ongoing Review Process to
               Reevaluate the Redactions in Defendant’s Memorandum in Aid of
               Sentencing and Exhibits

       The Washington Post proposes, without citation to authority, that the Court should

impose a process for ongoing review of redactions. With respect to General Flynn, the

Washington Post urges that the Court establish a process for “the Court and parties to regularly

reassess” the need for remaining redactions “on a reasonably regular basis—for example every

four weeks.” Mov. Memo at 15. There would be no purpose in devoting the Court’s limited

resources to a monthly review of redactions of personally identifying information and the

redacted portions of personal military service records, all of which the Court was able to review

in full at the time that they were filed under seal. The personal privacy interests justifying those

redactions have not changed since the Court approved the redactions in December 2018, and the



1
 For example, certain details regarding the military service assignments of General Flynn and of
one author of a letter of support are reflected on page 4 of Exhibit A4 and in Exhibit B1.


                                                  5
         Case 1:19-mc-00051-EGS Document 10 Filed 05/21/19 Page 6 of 7



Washington Post’s basis for seeking access to those materials will not change over time. As a

result, the Washington Post’s request for an ongoing review to reevaluate redactions should be

denied with respect to the Defendant’s Memorandum in Aid of Sentencing and Exhibits.


                                        CONCLUSION

       For the foregoing reasons, the motion should be denied in part.


May 21, 2019                                Respectfully submitted,


                                                         /s/

                                            Robert K. Kelner (D.C. Bar No. 466880)
                                            Stephen P. Anthony (D.C. Bar No. 426536)
                                            Covington & Burling LLP
                                            One City Center
                                            850 Tenth Street, NW
                                            Washington, DC 20001-4956
                                            (202)-662-5503


                                            Counsel for Michael T. Flynn




                                               6
         Case 1:19-mc-00051-EGS Document 10 Filed 05/21/19 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 21st day of May 2019, a true and accurate copy of the
foregoing Response to Motion to Unseal Certain Public Records was delivered electronically to
counsels of record for the Washington Post and for the United States:

Brandon L. Van Grack, Esq.
National Security Division
U.S. Department of Justice
BVG@usdoj.gov
(202) 616-0800

Deborah Curtis, Esq.
Assistant United States Attorney
U.S. Attorney’s Office for the District of Columbia
deborah.curtis@usdoj.gov
(202) 252-6920

Eric J. Feder, Esq.
Davis Wright Tremaine LLP
ericfeder@dwt.com
(202) 973-4273

Laura Rose Handman, Esq.
Davis Wright Tremaine LLP
laurahandman@dwt.com
(202) 973-4224

                                                          /s/

                                            Robert K. Kelner
                                            Covington & Burling LLP
                                            One City Center
                                            850 Tenth Street, NW
                                            Washington, DC 20001-4956
                                            Phone: (202) 662-6000

                                            Counsel for Michael T. Flynn
